Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 6/11/2021 was received and considered.
Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: Client device 100 in
¶19 and ¶21 of the specification in not included om Fig. 1 and reference number 430 in in ¶33 is not included in Fig. 5.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Fig. 1: Client device 100 in ¶19, ¶21, 
Fig. 3: token 340 in ¶25, ¶30, and 
Fig. 5: generated 430 in ¶33.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “short” in claim 4 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,392,075 B1 to Radovnikovic.
Regarding claim 1, Radovnikovic discloses: a method for securing ordered resource access of an initial (web page returned from web server, col. 4, lines 55-56, with encoded URLs for web page content objects, col. 4, lines 60-62, col. 6, lines 53-54) and an additional resource (encoded URLs for web page content objects, col. 4, lines 60-62, col. 6, lines 53-54), the method comprising: receiving, at a service provider over a network, a request for the initial resource from a client device (request for webpage, col. 4, lines 51-52, col. 4, lines 59-62, col. 6, lines 53-55); identifying access parameters of the request for the initial resource, the access parameters also identifiable for a future request from the client device for the additional resource at a resource provider (identify IP address of the client, col. 4, lines 49-51, or ASN mapping to IP address of the client, col. 6, lines 60-65); generating, by the service provider, a token for the initial request (encoded URLS, col. 4, lines 60-62, col. 6, lines 53-54), the token derived by applying the access parameters to a hash function using a secret key (apply IP address/ASN to hash using a shared secret value, col. 4, lines 59-66 and col. 6, line 65 – col. 7, line 2), the secret key shared with the resource provider over the network (shared with CDN, col. 5, lines 7-10) for authorizing requests for the additional resource (enabling the client to access web page content objects, col. 4, lines 60-62, col. 6, lines 53-54); and providing the token to the client device for inclusion by the client device in the future request for the additional resource (client receives encoded URLs as part of the webpage and requests content from the CDN according to the URLS, col. 5, line 1 and col. 7, lines 4-8), the future request authorized by the resource provider, using the token, by applying the access parameters in the future request to the hash function using the secret key to confirm whether the initial resource was first provided to the client device by the service provider (determining that the encoded URL has a valid hash, col. 5, lines 10-20 and col. 7, lines 8-26).
Regarding claim 12, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.  
Regarding claim 20, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.  Note that Radovnikovic discloses wherein authorization of the future request by the resource provider comprises: identifying the access parameters in the future request (URL decoding, col. 5, lines 2-7); generating a test token for the second request for the second resource from the access parameters (generate a hash based on URL, parameters and secret, col. 5, lines 10-14); and comparing the test token to the token (determine if hashes match, col. 14-15).
Regarding claims 2 and 13, Radovnikovic discloses wherein the access parameters include a hostname designated in the request for the initial resource, a user-agent designated in the request for the initial resource, or a networking address originating the request for the initial resource (URLs encode the requestor IP address, col. 5, lines 14-20).
Regarding claims 3 and 14, Radovnikovic discloses wherein generating the token further comprises: identifying an expiration time for authorized access by the client device to the additional resource after accessing the initial resource; and applying the hash function to the expiration time to generate the token (generating encoded URL using a timestamp indicating that the URL expires after a time interval after the webpage has been provided, col. 11, lines 51-59).
Regarding claim 4, Radovnikovic discloses wherein the expiration time is within a short time range from a current time (within one hour, col. 11, lines 51-59).
Regarding claims 5 and 15, Radovnikovic discloses wherein authorization of the future request by the resource provider comprises: identifying the access parameters in the future request (URL decoding, col. 5, lines 2-7); generating a test token for the second request for the second resource from the access parameters (generate a hash based on URL, parameters and secret, col. 5, lines 10-14); and comparing the test token to the token (determine if hashes match, col. 14-15).
Regarding claims 6 and 16, Radovnikovic discloses wherein the resource provider (CDN, Fig. 1A, 106) is a separate computing system relative to the service provider (web server, Fig. 1A, 104).
Regarding claims 7 and 17, Radovnikovic discloses wherein the initial resource is a containing page including a reference to the additional resource (HTML code with links for objects stored in the CDN, col. 3, lines 64-67).
Regarding claims 8 and 18, Radovnikovic discloses wherein the additional resource is embedded in the first resource (HTML code with links for objects stored in the CDN, col. 3, lines 64-67).
Regarding claims 9 and 19, Radovnikovic discloses generating an authorization (encoded URL) including an authorization token for access to the additional resource (token comprises URL, IP address, etc. in hash, apply IP address/ASN to hash using a shared secret value, col. 4, lines 59-66 and col. 6, line 65 – col. 7, line 2), the authorization token encoding the token and the expiration time (final encoded URL includes expiration time, col. 11, lines 53-59).
Regarding claim 11, Radovnikovic discloses wherein the authorization is a modification of a reference to the additional resource (encoded URL is a modification of URL, col. 11, lines 53-59 for the object provided by the CDN, col. 3, lines 64-67; see also Fig. 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Radovnikovic, as applied to claim 9 above, in view of US 2007/0101405 A1 to Engle et al. (Engle).
Regarding claim 10, Radovnikovic lacks wherein the authorization includes a risk score of the client device. However, Engle teaches that it was known to establish a risk level for a client (¶44-46) and encode that risk level in an access token (¶10-11), to convey the risk level to a server. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Radovnikovic such that the authorization (token) includes a risk score of the client device. One of ordinary skill in the art would have been motivated to perform such a modification to establish and convey a trust level in the client for use at the CDN, as taught by Engle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,951,627 B2, per the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patent and further because removal of limitations would have been obvious for reasons of breadth.  Any additional notes are provided in the table below.
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,951,627 B2 (see discussion above), in view of Radovnikovic.
17/167,912
US 10,951,627 B2
1
1
2
2
3
1
4
3
5
4
6
5 – The patent claim recites that the resource provider and service provider are components of a content-delivery network, but lacks that the resource provider is a separate computing system relative to the service provider.  However, Radovnikovic teaches a content delivery network where initial content is provided by a website hosting a web page (Fig. 1A, 104) and additional content is provided by a separate CDN (Fig. 1A, 106; see also col. 3, lines 64-67).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim such that the resource provider is a separate computing system relative to the service provider.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known content delivery architecture, as taught by Radovnikovic.
7
6
8
7
9
1
10
9
11
10
12
11
13
12
14
11
15
14
16
15 - The patent claim recites that the resource provider and service provider are components of a content-delivery network, but lacks that the resource provider is a separate computing system relative to the service provider.  However, Radovnikovic teaches a content delivery network where initial content is provided by a website hosting a web page (Fig. 1A, 104) and additional content is provided by a separate CDN (Fig. 1A, 106; see also col. 3, lines 64-67).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim such that the resource provider is a separate computing system relative to the service provider.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known content delivery architecture, as taught by Radovnikovic.
17
16
18
17
19
18
20
21



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
July 26, 2022